 

MAY 2 8 2019

Clerk, U S District Court
District Of Montana

 

Billings
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION
FARMERS ALLIANCE MUTUAL )
INSURANCE COMPANY, ) Cause No. CV-19-00032-SPW-TJC
)
Plaintiff, ) THE HON. SUSAN P. WATTERS
)
- VS. - ) ORDER OF DISMISSAL OF
) THE COMPLAINT FOR
ROBERT KEEFER, DARLENE ) DECLARATORY JUDGMENT
KEEFER, MARY MCFARLANE, )
FRED SCOTT, and SCOTT )
WESTERN REALTY, )
)
Defendants. )

 

Based upon the Stipulation for Dismissal of Complaint for Declaratory
Judgment (Doc. 10) entered into by Plaintiff Farmers Alliance Mutual Insurance
Company, (“Farmers”) and Defendants Robert Keefer, Darlene Keefer, Mary
McFarlane, Fred Scott and Scott Western Realty, (collectively “Defendants”); and

for good cause appearing therefore;
IT IS HEREBY ORDERED that the Complaint for Declaratory Judgment
Action is DISMISSED, each party to bear their own costs and expenses; and

Pursuant to the Stipulation, Farmers has filed a Notice of Dismissal (Doc.
11) pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) and (ii).

A
DATED this 26 day of May, 2019.

Le /-. htt.

“SUSAN P. WATTERS
U.S. District Court Judge
